DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/15/2020 has been entered.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Huening (U.S. 8642461) in view of Pruitt et al. (U.S. 8076181; hereinafter Pruitt).
Regarding claim 1, Huening discloses a method of making Flat No-Lead Packages with plated lead surfaces exposed on lateral sidewall surfaces of said Flat No-Lead Packages comprising:


batch electroplating the severed unplated lead surfaces and the side surfaces of the bottom face plating of the plurality of Flat No-Lead Packages (figs. 5-6, claim 1, lines 19-22).
Huening doesn’t disclose the step of electroplating only the severed unplated lead surfaces and the side surfaces of the bottom face plating.
However, Pruitt discloses a method comprising: electroplating exposed bottom and side surfaces of the leads (column 6, lines 21-23).
	Therefore, it would have been obvious to one skilled in the art before the effective filing of the claimed invention was made to modify the device of Huening by having the step of electroplating exposed bottom and side surfaces of the leads, as taught by Pruitt, for electroplating the only portions of the lead frame and in order to improve an efficiency and design flexibility in electroplating the lead.
	Regarding claim 12, Huening discloses a method of making Flat No-Lead Packages comprising: providing a molded leadframe assembly (fig. 1) comprising a plurality of plated leadframes (fig. 1, column 3, lines 29-35) and a plurality of dies (e.g. a plurality of dies mounting on the die pads 20 in figs.
1 -2) mounted on corresponding die pads 20 of the plated leadframes, the plurality of dies being wire bonded (figs. 4A-4B) to leads of the plated leadframes;
singulating the plated molded leadframe assembly (fig. 1) into a plurality of Flat No-Lead Packages (fig. 2) having plated lead surfaces 26 (fig. 2, column 4, lines 9-10) exposed at a bottom faces 18 (fig. 2, column 3, lines 43-44) thereof and unplated severed lead surfaces 24 (fig. 2, column 4, lines 11-12) exposed at lateral faces 14 thereof (fig. 2);

placing the Flat No-Lead Packages 70 and the conductor strip 90 in an electroplating bath 99 (fig. 5, column 5, lines 62+); and passing an electrical current (see labeled fig. 6 under claim 2) through the conductor strip 90 to electroplate the unplated severed lead surfaces (figs. 5-6, column 6, lines 51+).
Huening doesn’t disclose the step of electroplating only the severed unplated lead surfaces and the side surfaces of the bottom face plating.
However, Pruitt discloses a method comprising: electroplating exposed bottom and side surfaces of the leads (column 6, lines 21-23).
Therefore, it would have been obvious to one skilled in the art before the effective filing of the claimed invention was made to modify the device of Huening by having the step of electroplating exposed bottom and side surfaces of the leads, as taught by Pruitt, for electroplating the only portions of the lead frame and in order to improve an efficiency and design flexibility in electroplating the lead.

Allowable Subject Matter
Claims 2-11 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Regarding the currently amended claims 1 and 12, the 112 rejection and 102(a)(2) as being anticipated by Huening (US 8642461) have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Pruitt et al. (U.S. 8076181).  Please see the new ground of rejections above for currently amended claims 1 and 12.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILINH P NGUYEN whose telephone number is (571)272-1712.  The examiner can normally be reached on M-F (9am-6pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DILINH P NGUYEN/Examiner, Art Unit 2894          

/KIMBERLY N RIZKALLAH/Supervisory Patent Examiner, Art Unit 2894